          Case: 20-2118 Document:
Case 2:12-cr-20224-AJT-PJK         3-1 PageID.928
                           ECF No. 110, Filed: 11/17/2020     Page: 1Page 1 of 2
                                                     Filed 11/17/20                               (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                Filed: November 17, 2020




Mr. Robert Davis
180 Eason
Highland Park, MI 48203

                     Re: Case No. 20-2118, USA v. Robert Davis
                         Originating Case No. 2:12-cr-20224-1

Dear Mr. Davis:

  The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Monica M. Page
                                                Case Manager
                                                Direct Dial No. 513-564-7021

cc: Mr. Zak Toomey
    Mr. David J. Weaver

Enclosure
          Case: 20-2118 Document:
Case 2:12-cr-20224-AJT-PJK         3-2 PageID.929
                           ECF No. 110, Filed: 11/17/2020     Page: 1Page 2 of 2
                                                     Filed 11/17/20                                   (2 of 2)



                                             No. 20-2118

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                      FILED
UNITED STATES OF AMERICA,                                  )                    Nov 17, 2020
                                                           )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                                 )
                                                           )
v.                                                         )        ORDER
                                                           )
ROBERT DAVIS,                                              )
                                                           )
       Defendant-Appellant.                                )
                                                           )




       This matter is before the court upon initial review of the notice of appeal. Rule 11(a) of
the Federal Rules of Civil Procedure requires that all pleadings, motions, and other papers must be
physically signed. A typewritten signature does not satisfy Rule 11’s signature requirement. See
Becker v. Montgomery, 532 U.S. 757, 767 (2001). The notice of appeal filed on November 12,
2020, fails to contain a signature in compliance with Rule 11(a). The omission of the signature on
the notice of appeal can be corrected. Id.
       It is ordered that Robert Davis has twenty-one days from the date of this order to comply
with Rule 11(a) by signing the enclosed copy of the notice of appeal filed on November 12, 2020,
and returning it to this court. See Fed. R. Civ. P. 11(a). Failure to comply with this order may
result in dismissal of the appeal.


                                               ENTERED PURSUANT TO RULE 45(a)
                                               RULES OF THE SIXTH CIRCUIT




                                               Deborah S. Hunt, Clerk
